COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00458-CV


Joseph Sagastume and Patricia          §    From the 348th District Court
Sagastume
                                       §    of Tarrant County (348-260051-12)
v.
                                       §    March 13, 2014

Wells Fargo Bank, N.A.                 §    Per Curiam



                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS

                                   PER CURIAM